UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-51832 SBT Bancorp, Inc. (Exact name of registrant as specified in its charter) Connecticut 20-4346972 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 760 Hopmeadow Street, P.O. Box 248, Simsbury, CT (Address of principal executive offices) (Zip Code) (860) 408-5493 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] -1- Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of April 30, 2011, the registrant had 864,976 shares of its Common Stock, no par value per share, outstanding. -2- TABLE OF CONTENTS SBT Bancorp, Inc. Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Changes in Stockholders' Equity for the Three Months Ended March 31, 2011 and 2010 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 30, 2011 and 2010 (unaudited) 7 Notes to Condensed Consolidated Financial Statements – (unaudited) 8 - 18 Item 2. Management’s Discussion and Analysis ofFinancial Condition and Results of Operations 19 – 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults upon Senior Securities 27 Item 4. [Removed and Reserved] 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX 29 -3- PART I – FINANCIAL INFORMATION SBT BANCORP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except for share amounts) ASSETS 3/31/11 12/31/10 (unaudited) Cash and due from banks $ $ Interest-bearing deposits with the Federal Reserve Bank of Boston Interest-bearing deposits with the Federal Home Loan Bank - 3 Federal funds sold Money market mutual funds Cash and cash equivalents Interest-bearing time deposits with other banks Investments in available-for-sale securities (at fair value) Federal Home Loan Bank stock, at cost Loans outstanding Less allowance for loan losses Loans, net Premises and equipment Accrued interest receivable Bank owned life insurance Other real estate owned Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand deposits $ $ Savings and NOW deposits Time deposits Total deposits Securities sold under agreements to repurchase Other liabilities Total liabilities Stockholders' equity: Preferred Stock – Series A Preferred Stock – Series B Common stock, no par value; authorized 2,000,000 shares; issued and outstanding 864,976 shares on 3/31/11 and 12/31/10 Retained earnings Accumulated other comprehensive income Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the condensed consolidated financial statements -4- SBT BANCORP, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except for per share amounts) For the quarter ended 3/31/11 3/31/10 Interest and dividend income: Interest and fees on loans $ $ Investment securities Federal funds sold and overnight deposits 17 5 Total interest and dividend income Interest expense: Deposits Repurchase agreements 8 10 Total interest expense Net interest and dividend income Provision for loan losses - Net interest and divided income after provision for loan losses Noninterest income: Service charges on deposit accounts Gain on sales of available-for-sale securities - Other service charges and fees Increase in cash surrender value of life insurance policies 40 42 Gain on loans sold 47 - Investment Services fees and commissions 66 24 Other income - 12 Total noninterest income Noninterest expense: Salaries and employee benefits Premises and equipment Advertising and promotions 95 Forms and supplies 52 34 Professional fees Directors’ fees 39 48 Correspondent charges 76 64 Postage 21 24 FDIC assessment 97 Data processing Other expenses Total noninterest expense Income before income taxes Income tax provision 67 Net income $
